[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                   FILED
                                                          U.S. COURT OF APPEALS
                          ________________________          ELEVENTH CIRCUIT
                                                                 MAY 2, 2012
                                No. 11-15148                     JOHN LEY
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D.C. Docket No. 1:11-cr-20360-PAS-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellant,

                                     versus


OBES JEANTY,
a.k.a. John Doe,
a.k.a. D.V.,

                                                             Defendant-Appellee.


                        __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (May 2, 2012)

Before BARKETT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
      Obes Jeanty appeals his convictions for making a false statement in a

passport application, in violation of 18 U.S.C. § 1542, and aggravated identity

theft, in violation of 18 U.S.C. § 1028A(a)(1). Jeanty argues that the district court

erred by accepting his guilty plea and by participating in plea discussions. After

careful review, we affirm.

      Jeanty argues that his plea was not knowing and voluntary both in the

“constitutional sense,” United States v. Brown, 117 F.3d 471, 476 (11th Cir. 1997)

(noting that due process requires a plea to be “voluntary”), and under Federal Rule

of Criminal Procedure 11, see Fed. R. Crim. P. 11(b)(1)–(2) (requiring districts

courts to ensure that defendants are aware of “the nature of each charge,” among

other things). However, Jeanty never filed a motion to withdraw his guilty plea or

otherwise brought to the district court’s attention any concerns about the alleged

deficiencies in the plea colloquy. Thus, his claims of error are subject to plain

error review. See United States v. Moriarty, 429 F.3d 1012, 1018–19 & n.2 (11th

Cir. 2005).

      Under that standard, a defendant who seeks to obtain the reversal of his

conviction must show a reasonable probability that, but for the deficiencies in the

plea colloquy, he would not have entered the plea. See United States v. Brown,

586 F.3d 1342, 1345 (11th Cir. 2009) (citing United States v. Dominguez Benitez,


                                          2
542 U.S. 74, 83, 124 S. Ct. 2333, 2340 (2004)); cf. Hill v. Lockhart, 474 U.S. 52,

59, 106 S. Ct. 366, 370 (1985) (requiring same showing for a claim seeking to set

aside a guilty plea based on ineffective assistance of counsel). Here, even if one

were to assume that the plea colloquy was deficient, Jeanty has not suggested that

he might not have pleaded guilty. He therefore has failed to make the necessary

showing to obtain the reversal of his convictions.

      Jeanty also argues that the district court impermissibly participated in plea

discussions, in violation of Federal Rule of Criminal Procedure 11(c)(1).

According to Jeanty, the district court intruded on plea discussions when it stated:

“Compared to some of the defendants I have had I don’t know that Mr. Jeanty

deserved the pile of bricks.” This argument also fails. The district court made that

statement in the middle of the plea colloquy. Thus, the plea negotiations had

already taken place. The district court’s comment simply cannot be viewed as an

attempt to urge the parties to engage in such discussions or as an indication of the

court’s approval of its outcome. Cf., e.g., United States v. Casallas, 59 F.3d 1173,

1176 (11th Cir. 1995) (holding as impermissible the court’s suggestion that the

defendant “talk to his lawyer some and see if [not pleading guilty] is really what he

wants to do”).

      For the foregoing reasons, we affirm the judgment of the district court.


                                          3
AFFIRMED.




            4